Title: 61. A Bill to Enable Guardians and Committees to Perform Certain Acts for the Benefit of Those Who Are under Their Care, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that where any person under the age of twenty-one years, or of unsound mind, is, or shall be seized or possessed of any land, tenements, or hereditaments,  in trust, or by way of mortgage, the guardian of the one, or committee of the other, by order of the High Court of Chancery, made upon the petition of one or more of the parties interested, and after hearing them all may execute any such deed, or perform any other such act, as the trustee or mortgagee, if he were of full age, or of sane mind, respectively might have executed or performed; and such deed or other act shall be as valid, except that he shall not be bound by a warranty or other covenant contained in the deed. Also the said court may in like manner empower such guardian or committee to make, or take, a surrender of a former lease, and to take, or make, a new lease, as the case may require and as it shall seem most for the advantage of the infant, ideot, or lunatic, out of whose estate any fine that may be advanced and all other just expences that may be incurred in order to obtain a new lease to him, shall be reimbursed, and the new lease shall not be only chargeable with such fine and expences, but shall remain subject to all incumbrances which the lease surrendered would have been subject to.
